Title: The American Commissioners to Vergennes, 9 February 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Paris, February 9, 1779: For nearly six months Captain Mc-Neill of the privateer General Mifflin has been embarrassed with a lawsuit concerning a French ship he recaptured from the British after it had been three days in their possession. By French laws this prize is valid; it would be unjust if it were reclaimed because American laws on the matter are different. The vexations and delays caused by such cases discourage American armed ships from carrying out operations against the English in European waters. We ask that you join with M. de Sartine in soliciting a more speedy resolution for the cases and equal treatment for Americans and French subjects.>
